Exhibit 10.2

FIRST AMENDMENT TO THE

RURAL/METRO CORPORATION

2000 NON-QUALIFIED STOCK OPTION PLAN

THIS FIRST AMENDMENT (“Amendment”) to the Rural/Metro Corporation 2000
Non-Qualified Stock Option Plan is made on November 9, 2007, by Rural/Metro
Corporation., a Delaware corporation (the “Company”).

R E C I T A L S:

A. The Company maintains the Rural/Metro Corporation 2000 Non-Qualified Stock
Option Plan, which was adopted by the Company’s Board of Directors and made
effective on August 11, 2000 (the “Plan”);

B. The Compensation Committee of the Company’s Board of Directors is authorized
to act as the “Committee” established to administer equity-based compensation
plans, and to discharge any responsibilities imposed on the Committee under
those plans;

C. Section 16 of the Plan authorizes the Committee to amend, suspend, or
terminate the Plan; and

D. The Committee desires to amend the Plan, as set forth in this Amendment.

The Company hereby adopts this Amendment pursuant to the authority granted to
the Committee, as follows:

1. A new Section 18 is hereby added to the Plan, to read as follows:

“18. Suspension of Further Option Grants. Effective as of November 9, 2007, the
Company shall not make any further grants of Options under the Plan unless the
Plan is amended to permit such further grants, provided that any such amendment
shall be subject to the approval of the Company’s stockholders at an annual
meeting of the stockholders or at a special meeting of the shareholders called
for the purpose of approving such an amendment.”

2. Except as provided in this Amendment, all of the terms and conditions of the
Plan shall remain in full force and effect.

 

RURAL/METRO CORPORATION, a Delaware corporation

By   /s/ Kristine B. Ponczak   Kristine B. Ponczak, Chief Financial Officer